EXHIBIT 10.1

CONFIDENTIAL INFORMATION (IDENTIFIED BY * ) HAS BEEN OMITTED BASED UPON A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934 AND HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION

February 27, 2007

Larry Pate
Pilgrim’s Pride Corporation
1965 Evergreen Blvd, Ste. 100
Duluth, GA 30096

Dear Larry:

This letter is an amendment to our letter agreements dated February 15, 2005 and
June 11, 2006 to incorporate the changes provided in this agreement. As
discussed and agreed by and between EPL and Pilgrims; Pilgrim’s will supply the
EPL system with the following:

Up to * additional pounds of Whole Birds, EPL Specification *. This * pounds is
in additional to the current agreement dated February 15, 2005 for approximately
* pounds. The new estimated annual volume now totals * pounds and will be
initially priced at * cents per pound delivered MBM Rancho Cucamonga and MBM
Pleasanton effective March 1, 2007 through June 1, 2007. Thereafter, the price
be calculated on a quarterly basis, as shown in the February 15, 2005 agreement,
using the average for the prior quarter to determine the *:

 

 

*

delivered west coast * floor

 

 

*

delivered west coast *

 

 

*

delivered west coast * ceiling

New quarterly pricing to change June 1, 2007; September 1, 2007; December 1,
2007; March 1, 2008; June 1, 2008; September 1, 2008; and December 1, 2008.

Pilgrim’s will continue to supply up to * pounds of Saddle cuts and will be
initially priced at * cents per bound delivered MBM Rancho Cucamonga and MBM
Pleasanton effective March 1, 2007 through June 1, 2007. Thereafter, the price
will be based on a floor/ceiling structure off the * quote for *. Pricing will
be calculated on a quarterly basis, as shown in the January 11, 2006 agreement,
using the average for the prior quarter to determine the delivered price. *% of
the system volume will be set aside for the development of an alternate(s)
supplier of this product.

 

 

*

delivered west coast * floor

 

 

*

delivered west coast *

 

 

*

delivered west coast * ceiling


--------------------------------------------------------------------------------



New quarterly pricing to change March, 1, 2007; June 1, 2007; September 1, 2007;
December 1, 2007; March 1, 2008; June 1, 2008; September 1, 2008; and December
1, 2008.

For the outer markets: El Paso, TX, San Antonio, TX, Brownsville, TX, McAllen,
TX and Chicago, IL; they will remain on the existing Saddle cut pricing as
identified in the February 15, 2005 letter agreement. Their quarterly update
will now be: March, 1, 2007; June 1, 2007; September 1, 2007; December 1, 2007;
March 1, 2008; June 1, 2008; September 1, 2008; and December 1, 2008.

The additional outer markets and contiguous areas of: Windsor, CT; Denver, CO;
Albuquerque, NM, Atlanta, GA: and the Pacific North West, will also follow the
same quarterly price schedule. Their base cost for whole birds and saddles to
these markets will be delivered west coast, minus * per pound, plus the freight
cost listed below. The freight cost will be fixed for the term of the agreement:

 

 

 

 

 

 

 

Windsor, CT

* Denver, CO

Albuquerque, NM

Atlanta, GA

Pacific No. West

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Freight/LB:

*

*

*

** *

*

* Denver, CO pricing for whole birds will be * cents per pound and saddles will
remain at * cents per pound delivered to EPL’s approved distributor through May
31, 2007. Thereafter Denver, CO pricing will transition to the new pricing
schedule identified in this agreement.

** This figure includes freight and distribution to EPL locations.

Fresh Marinated Breast meat – EPL Specification *. Price * delivered to
MBM/Rancho Cucamonga, CA and MBM/Pleasanton, CA. *% of the system volume will be
set aside for the development of an alternate(s) supplier of this product. When
EPL transitions to the un-marinated specification of this product, EPL
Specification *, the price of * will remain the same.

Fresh Marinated Thigh meat – EPL Specification *. Price * delivered to MBM
Rancho Cucamonga, CA and MBM Pleasanton, CA. *% of the system volume will be set
aside for the development of an alternate(s) supplier of this product.

The price for the Popcorn style chicken (10# case – 2/5# bags pack) El Pollo
Loco specification * will remain at * delivered MBM Rancho Cucamonga, CA, MBM
Pleasanton, CA, MBM Fort Worth, TX, and MBM Rocky Mount, NC through March 1,
2008 after which it will be up for re-negotiation.

In the event EPL, for any reason or through any method, increases the number of
restaurants to which product is to be supplied hereunder, whether owned by EPL
or franchisees of EPL, then EPL shall receive the same or better pricing as that
shown in this agreement for existing restaurants. Nothing herein shall obligate
supplier to supply more than the amount of product described herein, but in the
event that additional product is supplied, the pricing shall be no higher than
that described herein. Further, should

2

--------------------------------------------------------------------------------



freight or distribution charges for the product sold to distribution centers
servicing the additional restaurants be substantially different from the agreed
to freight and distribution fees, EPL and supplier agree to make reasonable
adjustments based on such actual increased or decreased charges and negotiated
between the parties in good faith.

As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer, with the exception of a former customer of Gold Kist Inc., for
the same or like items in equal or less quantities. If Supplier reduces its
price for such items in equal or less quantities to any other customer during
the term of this Purchase Agreement, Supplier agrees to correspondingly reduce
the price quoted herein.

El Pollo Loco’s decision to enter into this Purchase Agreement is independent of
any support your firm may or may not choose to provide to the El Pollo Loco
system.

This Purchase Agreement is subject to and incorporates the General Terms and
Conditions of Supply (“T/C”) executed by the parties hereto and currently on
file with El Pollo Loco, Inc. The Purchase Agreement and the T/C collectively
constitute the entire agreement between the parties and supersede all prior or
contemporaneous oral or written agreements.

Terms: Net 10 Days
Pricing contract period 03/01/07 through 03/01/09.

Please sign and return both copies of this letter. After I have received both
signed copies, I will sign and return a copy for your files. Signing this letter
acknowledges acceptance of the terms and conditions as presented above.

Larry, thank you for your help and support on this matter and please contact me
with any questions.

 

 

 

/S/ Richard A. Cogdill

 

/S/ Joe Stein

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Richard A. Cogdill

 

Joe Stein

Chief Financial Officer, Sec. & Treas.

 

El Pollo Loco, Inc.

Pilgrim’s Pride Corporation

 

 

cc: Jennifer Benus, Shanae Brown/MBM

3

--------------------------------------------------------------------------------



EXHIBIT 10.1

El Pollo Loco

GENERAL TERMS AND CONDITIONS OF SUPPLY

                    THESE GENERAL TERMS AND CONDITIONS shall govern the supply
of approved products (herein referred to, whether singularly or collectively as
the “Products”) to the EPL system of company-owned and franchisee-owned El Pollo
Loco Restaurants and shall constitute the agreement between El Pollo Loco
Corporation and those parties, which have been approved as suppliers (each such
approved supplier is referred to herein as “Supplier”) to the EPL system.

                    In consideration of the designation by EPL as an approved
Supplier and intending to be legally bound, Supplier, through the act of
supplying the Products to and for use within the El Pollo Loco system, agrees to
the following:

 

 

 

 

1.

Approval – The approval by EPL of a Supplier to the El Pollo Loco system (the
“Approval”) shall be confirmed in a written approval letter (the “Approval
Letter”) signed by EPL authorized representative, Stephen E. Lash, Director of
Supply Chain Management. The Approval Letter shall identify a) the Products for
which Supplier is approved, b) the approved product specification, and c) the
specific facility (ies) approved to manufacture the product. Supplier’s
acceptance of the Approval and these General Terms And Conditions shall be
manifested exclusively through the act of Supplier’s selling the Products for
use within the El Pollo Loco system.

 

 

 

 

2.

Sale And Distribution – Supplier shall sell the Products within the El Pollo
Loco system only to distributors approved by EPL (collectively “Approved
Distributors”) who are authorized to resell or otherwise transfer the Products
to El Pollo Loco restaurants. EPL shall inform Supplier of the identity of
Approved Distributors by periodic written notification. In certain circumstances
Supplier may be authorized by EPL to sell Products within the El Pollo Loco
system directly to restaurants or by such other distribution means as shall have
the prior written approval of EPL. Supplier warrants that it will not sell or
otherwise transfer Products bearing the EPL, Fosters, Coca-Cola, Dr. Pepper or
other trademarks owned by or authorized for use by or licensed by EPL (“The
Marks) trademark, logo or other indicia of Fosters®, Dr. Pepper® or Coca-Cola®
to any third party, except as contemplated above, without the prior written
authorization of (including distribution of excess products to charitable or
other organizations, e.g. Second Harvest).


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

3.

Specifications – As a condition to retention of Approval, Supplier shall satisfy
and comply diligently with all written quality assurance requirements of EPL, as
they may be amended from time to time in the sole discretion of EPL, including
but not limited to the EPL product specifications which have been furnished to
Supplier, the EPL Quality Assurance Policies and Procedures which have been
furnished to Supplier, and all other written quality assurance communications
from EPL (together the “Specifications”). The Products shall be manufactured,
stored and shipped by Supplier in strict compliance with all applicable federal,
state and local laws and the Specifications. Supplier recognized and
acknowledges that EPL may, from time to time, make representations to third
parties regarding the content of various EPL products. Accordingly Supplier may
not change or materially alter Product formulations or processing procedures
without EPL prior knowledge and written approval. Any deviation whatsoever by
Supplier from the Specifications may result in immediate termination of the
Approval. If the Products are to carry the EPL marks, Supplier shall not
undertake any activities which are not authorized by EPL and which are intended
or designed, directly or indirectly, to differentiate those Products produced by
Supplier from identically specified Products produced by other Suppliers for the
El Pollo Loco system.

 

 

 

 

4.

Unapproved Products – Supplier will not knowingly sell any unapproved products
for use within the El Pollo Loco system. If Supplier is advised by EPL that
unapproved products produced by Supplier are being sold by identified third
parties to the El Pollo Loco system, Supplier will undertake best efforts and
all commercially reasonable necessary steps which are legally within its power
to bring about a discontinuance of this activity.

 

 

 

 

5.

Confidentiality – Supplier acknowledges that the Specifications are the
confidential, and proprietary information of EPL to be used by Supplier solely
for the purpose of supplying Product to the El Pollo Loco system. Supplier
specifically warrants for itself, its employees and agents, that it (they) will
not: (a) disclose the Specifications (or any portion thereof) nor cause them to
be revealed to the general public not to any person, corporation or other
business association (including any of the Approved Distributors or franchisees
of El Pollo Loco not specifically authorized in writing by EPL to receive them;
(b) permit disclosure of the Specifications to any of its employees except those
who have a “need to know” to enable Supplier to perform its obligations; (c)
permit anyone to reproduce, copy or exhibit the Specifications or any portion
thereof or any other confidential or proprietary information received from EPL,
or (d) use the Specifications to produce the Products either for Supplier’s own
use or for sale or distribution to customers outside the El Pollo Loco system.
No obligation will exist with respect to any information contained in the
Specifications which Supplier can establish through written documents was (1)
known to Supplier from a source other than EPL, or parties authorized to act

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

on behalf of EPL or the El Pollo Loco system, prior to receipt of the
Specification from EPL or parties authorized to act on behalf of EPL or the El
Pollo Loco system, or (2) substantially the same information that was previously
published or became available to third parties without restriction through no
act or failure to act on the part of Supplier, or (3) substantially the same
information previously available to Supplier from a third party having no
obligation to hold such information in confidence. If EPL or parties authorized
to act on behalf of EPL or the El Pollo Loco system, provide Supplier with any
information which relates to the purchase and sale of the Products, including
but not limited to Product sales estimates, purchase expectations, geographical
expansion plans and the like, Supplier shall likewise maintain the
confidentiality of such information.

 

 

 

 

6.

“Intentionally Left Blank”

 

 

 

 

7.

Inspection of Facilities – EPL shall have the right to inspect upon reasonable
advance notice (a) the premises of Supplier at which the Products are produced;
(b) all of the Supplier’s facilities and equipment relating to manufacture,
storage and delivery of the Products and all components’ and (c) the Products,
prior to their shipment to the EPL System. At Supplier’s sole cost, all
production facilities relating to the manufacture of the Products shall be
required to undergo an annual audit by a nationally recognized third party
auditing firm. Upon reasonable request by EPL, Supplier shall provide the EPL
Quality Assurance Department with copies of the complete audit reports. These
reports shall be considered Confidential Information in accordance with Section
5 of this Agreement.

 

 

 

 

8.

Laboratory Testing – At EPL request, Supplier shall promptly submit for
analysis, samples of the Products or samples of any components in accordance
with any testing schedule established from time to time by EPL Supplier agrees
to send the samples to facilities selected in the sole discretion of EPL, and
Supplier agrees to pay the reasonable costs of any third party laboratory
testing so long as the cost for routine inspections does not exceed the sum of
Three Thousand Dollars ($3,000.00) per annum per individual approved product per
location.

 

 

 

 

9.

Records Retention – For a period of at least two (2) years from the date of
shipment (or for such longer period if requested by EPL), Supplier agrees to
keep corporate records of the manufacture, storage, shipment and sale of the
Products and, upon request by EPL, to make these records available to EPL.

 

 

 

 

10.

Indemnification – As a condition of the Approval, Supplier will defend,
indemnify and hold harmless EPL its parents, subsidiaries, affiliates, Approved
Distributors, directors, officers,

3

--------------------------------------------------------------------------------



 

 

 

 

 

employees, representatives, System purchasing agent(s) and EPL franchisees, of
and from all claims, demands, losses, damages, liabilities, costs and expenses,
including reasonable attorneys’ fees and costs resulting from Supplier’s act or
omission resulting in injury, illness and/or death caused, in whole or in part,
by (i) contact with, use and/or consumption of the Products, including, without
limitation, any product liability, strict Product liability, or any variation
thereof, (ii) failure of the Products to comply with applicable specifications’
warranties and certifications under this these General Terms and Conditions
unless (and then only to the extent) such injury, illness and/or death is
directly caused by EPL, its parents, subsidiaries, affiliates, Approved
Distributors, EPL franchisees, System purchasing agent(s) or unrelated third
parties. Such indemnification obligation shall continue during the term of this
Agreement and for anytime thereafter during which Supplier provides Products to
the EPL system. EPL agrees to promptly advise Supplier if EPL receives notice
that a claim has been or will be filed with respect to a matter covered by this
indemnity and Supplier shall be given a reasonable opportunity to assume the
defense thereof. Supplier will not be liable to EPL, its Approved Distributors,
its franchisees, or any other EPL affiliates or representatives for special,
indirect, incidental or consequential damages which may arise from the
performance of the terms of this Agreement.

 

 

 

 

11.

Insurance – Supplier will maintain, during the entire term of the
indemnification, comprehensive liability insurance, including Product liability
coverage, in the following minimum amounts: a) Ten Million Dollars
($10,000,000.00) U.S. currency per occurrence for damage, injury and/or death to
persons, b) One Million Dollars ($1,000,000.00) U.S. currency per occurrence for
damage and/or injury to property and c) worker’s compensation insurance or
statutory equivalent as required by law. Such coverage shall be on a date of
occurrence basis. The insurance coverage required herein shall be provided by a
reputable insurance company or companies. Promptly after receipt of the Approval
Letter and annually thereafter, Supplier shall provide EPL’s Supply Chain
Management Department or a successor department with an equivalent function,
with certificates of insurance evidencing such coverage and naming El Pollo
Loco, its parents, subsidiaries, and affiliates as additional named insured’s to
the extent related to Supplier’s provision of Products or services under the
Agreement. Each certificate shall indicated that the coverage represented
thereby shall not be canceled until at least thirty (30) days prior written
notice has been given to EPL. Such insurance shall be carried during the term of
this Agreement, including extension hereof. Seller reserves the right to self
insure, and the insurance requirements stated above may be met by any
combination of self insurance, primary coverage, and excess umbrella policies.

 

 

 

 

12.

Financial Reports – Upon request and at least once annually, Supplier will
provide to EPL financial information sufficient to reasonably demonstrate
Supplier’s satisfactory financial condition. Such information may include annual
or quarterly reports, bank references or other

4

--------------------------------------------------------------------------------



 

 

 

 

 

information reasonably directed towards a description of Supplier’s current
financial status. If such information is held confidential by Supplier, release
may be conditioned upon execution by EPL of a reasonable and limited
confidentiality agreement.

 

 

 

 

13.

Audit – During the term of this Agreement and for a period of two years after
termination, Supplier’s correspondence, records and books of account related to
the supply of product to the El Pollo Loco system, shall be open to inspection
and audit by EPL during Supplier’s normal business hours.

 

 

 

 

14.

Product Withdrawal – Upon EPL’s request, Supplier shall provide EPL with a copy
of Supplier’s recall policy, including a list of key representatives and contact
information. In the event a party becomes aware of a recall or market withdrawal
involving any of the Products, such Party agrees to notify the other Party
thereof promptly and prior to taking action. In the event of a Class I recall
under regulatory standards promulgated by the U.S.D.A. (“Recall”), market
withdrawal, or stock recovery of Products manufactured by Supplier, whether
initiated by Supplier or by decision, action or order of any governmental
authority due to the actions of Supplier, Supplier shall immediately notify at
least one key EPL quality assurance representative. Any such Recall shall be
carried out in the name of Supplier and Supplier shall be responsible for all
reasonable costs and expenses related to such Recall, such as shipping expenses,
temporary storage and holding costs, and direct expenses related to removal of
the product from the market. However, EPL and the Approved Distributors
acknowledge that Supplier shall have no liability or responsibility from or as a
result of a recall or withdrawal of any Product to the extent such recall or
withdrawal is attributable to any act or omission of EPL, its Approved
Distributor, its franchisee, or other affiliate, or any other party not under
Supplier’s control.

 

 

 

 

15.

Product Allocation – During an emergency shortage of the Product, as announced
by EPL, or its designated representative, Supplier shall stand ready to allocate
sales of the Product within the El Pollo Loco system among Approved Distributors
or otherwise, as reasonable directed by EPL, or its designated representative.

 

 

 

 

16.

New Products – The manufacture, storage, shipment and/or distribution by
Supplier of any new or modified product intended for use within the El Pollo
Loco system shall be directed at the sole discretion of EPL or is designated
representative, during the EPL related research, market testing and roll-out
stages of development of such product. With respect to distribution and sale
within the El Pollo Loco system, EPL man, in its sole discretion, direct
Supplier to allocate sales of the new or modified product among Approved
Distributors or otherwise.

5

--------------------------------------------------------------------------------



 

 

 

 

17.

No Gratuities – Supplier will not pay any gratuities, commissions, fees or grant
any rebates to any employee or officer of EPL his or her personal or private
benefit, nor favor any officer or employee of EPL with gifts, travel or
entertainment of any substantial cost or value, nor enter into any business
arrangements with employees or officers of EPL which benefit them personally or
privately. If EPL employs third party inspection or testing firms, or a system
purchasing agent, Supplier agrees that these restrictions shall also apply to
the officers and employees of such firms as if they were officers and employees
of EPL.

 

 

 

 

18.

No Hidden Payments – An Approved Supplier has an obligation to provide fair and
equitable treatment of the El Pollo Loco system as a whole. In connection with
the direct or indirect sale of the Products to the El Pollo Loco system,
Supplier will not pay or procure or authorize a third party to pay and direct or
indirect product or cash allowances, rebates, brokerage fees, finders fees,
commissions or any other consideration of any kind to any third party, including
without limitation any Approved Distributor, EPL or its employees, any El Pollo
Loco franchisee or their representative or employees, or any other third party
associated with the transactions, except as explicitly provided in any purchase
agreement between the Supplier and any system purchasing agent. Supplier
warrants and represents that it has not paid, is not obligated to pay and will
not pay any allowance, rebate or fees to any third party in connection with any
recommendation or subsequent approval of the Supplier as an EPL Supplier.

 

 

 

 

19.

Product Information – Supplier warrants that any and all “Product Information
and Nutritional Data Sheet” or “Supplier Profile” or similar information request
forms provided by EPL to Supplier have been and will in the future be completed
by Supplier accurately and to the best of Supplier’s knowledge.

 

 

 

 

20.

Supplier Disclosure – Supplier, on behalf of itself and its principal officers,
warrants and represents that they presently do not own any interest, whether
direct or indirect, in any El Pollo Loco franchise, in any El Pollo Loco
restaurant, or in any corporation or partnership operating an El Pollo Loco
restaurant or in any entity leasing real estate for the operation of an El Pollo
Loco restaurant. Supplier further warrants and represents, on behalf of itself
and its principal officers, that they do not claim any right to become an El
Pollo Loco franchisee, to own an interest in any El Pollo Loco restaurant or in
a corporation operating an El Pollo Loco restaurant. Supplier warrants and
represents that during the term of this Agreement it will not knowingly
hereafter acquire, whether directly or indirectly, any interest in any El Pollo
Loco restaurant, in any El Pollo Loco franchise or in any entity leasing real
estate for the operation of any El Pollo Loco restaurant.

6

--------------------------------------------------------------------------------



 

 

 

 

21.

Food Warranties – Supplier warrant to EPL parents, subsidiaries, affiliates, any
system purchasing agent, Approved Distributors and its franchisees that all food
products including food articles, food ingredients and food packaging comprising
any approved Products, or any part thereof delivered, sold or transferred to
EPL, to any system purchasing agent, to any Approved Distributor or to any El
Pollo Loco Restaurant hereunder (a) shall be in full compliance with either
Federal Food, Drug and Cosmetic Act)’FDCA), as amended, or the rules and
regulations promulgated from time to time by the United States Department of
Agriculture (“USDA”), or any other applicable country, federal, state or local
law, rule or regulation, as the case may be; (b) shall be manufactured, stored
and delivered in accordance with appropriate “Good Manufacturing Practices”
under the FDCA or comparable regulations of the USDA and any other applicable
country, federal, state, or local law, rule or regulation, as applicable; (c)
shall not be adulterated or misbranded within the meaning of the FDCA or USDA
and any other applicable country, federal state, or local law, rule or
regulation, as applicable; (d) shall not be a food product which may not, under
applicable laws, rules and regulations, be introduced into interstate commerce;
and (e) shall not be a food product adulterated or misbranded under any
applicable country, federal, state or local law, rule or regulation.

 

 

 

 

22.

Product Warranties – Supplier warrants to EPL its parents, subsidiaries,
affiliates, any system purchasing agent, Approved Distributors and its
franchisees that that the Products shall be merchantable, fit for their intended
purpose, pass without objection in the trade under the contract description, are
of fair average quality within the description such that the products shall meet
or exceed the Specifications in every respect. Supplier warrants that the
products are labeled as required by the specification and conform to the
promises or affirmations of fact made on the containers or label if any.
Supplier further warrants to EPL that unless excluded or modified, other implied
warranties may arise from course of dealing usage or trade.

 

 

 

 

23.

Inventory and Production – Supplier shall be required to maintain adequate
service levels to its EPL customers on a day to day basis but responsibility for
decisions regarding the maintenance of inventory, the addition of new production
lines, the construction of a new plant and similar element of Supplier’s
business shall rest entirely with the Supplier. EPL shall have no liability or
other responsibility whatsoever for loss or damage incurred by Supplier with
respect to these decisions, including but not limited to loss or damage which
may result from changes in the Specifications (though EPL will use reasonable
efforts to provide advance notice of such changes), marketing or sales plans or
projections, the introduction or deletion of EPL menu items, the termination of
the Approval pursuant to its terms, or the termination of any other agreement
between EPL and the Supplier pursuant to its terms. An exception with regard to
Supplier’s inventory decisions will exist in those instances in which written
inventory directions are issued

7

--------------------------------------------------------------------------------



 

 

 

 

 

by EPL with respect to emergency shortages or new products and, in such case,
EPL liability shall be limited to the price allocable to the goods which are
subject to the inventory direction.

 

 

 

 

24.

No Financial Warranty – EPL does no represent or warrant in any respect, whether
express or implied, the financial condition of any Approved Distributor, any El
Pollo Loco franchisee or any other party and EPL shall have no liability to
Supplier in connection therewith.

 

 

 

 

25.

EPL Trademarks – Supplier shall not, without the prior written consent of EPL
use the marks or service marks of EPL in any manner whatsoever, unless, and then
only to the extent, such use is authorized by EPL in the Specifications.

 

 

 

 

26.

Supplier Suspension – Supplier’s approval may be suspended or terminated in
accordance with the attached EPL Approval/Qualification Suspension Procedures,
if, in the sole judgment of EPL either, (a) any Product as produced by Supplier
presents, or is likely to present in the immediate future, an imminent health or
safety risk to consumers, to restaurant employees, to any third party or to the
El Pollo Loco system in violation of the Specifications or applicable
governmental health safety or sanitation standards or (b) Supplier has
repeatedly failed or refused to comply with the Specifications.

 

 

 

 

27.

Term – Supplier’s status and obligations as an Approved Supplier may be
terminated by EPL during the term of the Purchase Agreement only due to (a) a
material breach by EPL of these General Terms and Conditions, or (b) a material
change in the Specifications which substantially affects the cost of producing
the Products, or, (c) in EPL’s sole discretion and with 60 days advance written
notice to Supplier, in the event of, the deletion of menu items from the El
Pollo Loco menu.

 

 

 

 

28.

Termination – Upon termination of the Supplier’s designation as an Approved
Supplier, Supplier shall not thereafter identify or represent itself as an
Approved Supplier of EPL nor use the Specifications nor any of EPL trade secrets
and proprietary information for any purpose. Supplier shall also cease to use,
in any manner whatsoever, any of the trademarks and/or service marks of EPL and
shall return to EPL (or at the option of EPL shall destroy) all copies of the
Specifications. Upon termination of the Supplier’s designation as an Approved
Supplier, the former Supplier will remain liable to EPL for any loss resulting
from the unauthorized use of any intellectual property. It is the express
intention of the parties that this liability survive the Supplier’s termination.

8

--------------------------------------------------------------------------------



 

 

 

 

29.

Approval No Promise of Sale – The Approval and these General Terms And
Conditions do not constitute a commitment on the part of EPL or any Approved
Distributor or any system purchasing agent or any El Pollo Loco franchisee or
any other person to purchase any Products from Supplier. The purpose of the
Approval and the General Terms and Conditions is to set forth the terms under
which Supplier may provide the Products to the El Pollo Loco system.

 

 

 

 

30.

Governing Terms And Conditions – These General Terms And Conditions shall govern
and control any Purchase Agreement regardless of conflicting terms which may be
contained in any form or document previously or hereafter submitted by Supplier
and all such competing and conflicting terms are hereby unconditionally
rejected.

 

 

 

 

31.

EPL Not A Fiduciary – To the extent that EPL elect to negotiate a Purchase
Agreement with Supplier on behalf of third party Approved Distributors and
established commitments between these parties for the sale and purchase of
products, it is understood and agreed that EPL will not be acting as a fiduciary
on behalf of any such third party Approved Distributor.

 

 

 

 

32.

Transportation of Products – Supplier represents and warrants the following with
respect to all interstate product shipments to any Approved Distributors,
pursuant to any Purchase Agreement, which are arranged and/or paid for by
Supplier:


 

 

 

 

(1)

That Supplier will use duly authorized contract and/or common carriers that
comply with Surface Transportation Board (“STB”) rules and regulations and that
supplier agrees to follow and comply with any EPL specifications which may exist
with respect to the shipment of the product.

 

 

 

 

(2)

That all transportation rates of common carriers selected by the Supplier to
perform such movements to EPL or an Approved Distributor are published and on
file with the STB and have become effective prior to the tender of such
shipments to those carriers; and

 

 

 

 

(3)

That the contract carriage rates of contract carriages selected by the Supplier
to effectuate such hauls to EPL or an Approved Distributor are commemorated in
bilateral written transportation contracts between the Supplier and those
contract carriers wherein the Supplier has committed itself to tender a series
of shipments during the term of each such contact and the contract carriers have
agreed either to dedicate equipment to the needs of the Supplier or to render
the specialized carriage services identified in the body of those contracts.
Supplier shall indemnify and hold harmless EPL and each Approved Distributor
from any and all claims, suits or liabilities, including attorneys fees, arising
out of a breach of the foregoing representation and warranty.

9

--------------------------------------------------------------------------------



 

 

 

 

33.

No Waiver – Failure of EPL to exercise any right or option given to it under
these General Terms and Conditions, or to insist upon strict compliance by
Supplier with these General Terms And Conditions shall not constitute a waiver
with respect to any other or subsequent breach, nor a waiver by EPL of its right
at any time thereafter to require exact and strict compliance with these General
Terms And Conditions. The rights or remedies set forth herein are in addition to
any other rights or remedies which may be granted by law.

 

 

 

 

34.

Independent Contractor – Supplier acknowledges that it is an independent
contractor and is not an agent, partner, joint venture nor employee of EPL
Supplier shall have no authority to bind or otherwise obligate EPL in any manner
nor shall Supplier represent to anyone that it has a right to do so.

 

 

 

 

35.

Notices – All notices required hereunder shall be in writing and shall be deemed
given when delivered or deposited in the United States mail addressed, if to EPL
Attention: Supply Chain Management, with a copy to the Attention of Steve Lash
located at the same address, and if to Supplier, to the person and at the
address identified on the Approval Letter. Notice may also be given by
transmitting a facsimile to the facsimile number provided by the other party.
Either party may change its mailing address or facsimile number by giving notice
to the other party as described herein.

 

 

 

 

36.

Governing Law and Forum – The agreement represented by the Approval, and the
General Terms And Conditions shall be deemed made and entered into in the State
of Delaware and shall be governed and construed under and in accordance with the
laws of the State of Delaware. EPL and Supplier further agree that, in the event
of litigation arising out of or in connection with these matters, they will not
contest or challenge the jurisdiction or venue of these courts. If any matters
in dispute are required to be settled by litigation, such trials will be decided
by a judge. THE PARTIES WAIVE TRIAL BY JURY IN ANY SUCH ACTION(S) AND CONFIRM
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THEIR BUSINESS TRANSACTIONS. If a
dispute arises from or relates to transactions between the parties, the parties
shall endeavor to settle the dispute first through direct discussions and
negotiations. If the dispute cannot be settled through direct discussions, the
parties shall endeavor to settle the dispute by mediation under the Commercial
Mediation Procedures of the American Arbitration Association before recourse to
the arbitration procedures contained in this Agreement. If a dispute has not
been resolved within 90 days after the written notice beginning the mediation
process (or a longer period, if the parties agree to extend the mediation), the
mediation shall terminate and the dispute shall be settled

10

--------------------------------------------------------------------------------



 

 

 

 

 

by binding arbitration in the state of Delaware or such other location to be
agreed upon by the parties. The arbitration will be conducted in accordance with
the procedures in this document and the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association in effect on the date this
Agreement became effective, or such other rules and procedures as the parties
may designate by mutual agreement. In the event of a conflict, the provisions of
this Agreement will control. The arbitration shall be conducted by a single
arbitrator as agreed upon by the parties. Any issue concerning the extent to
which any dispute is subject to arbitration, or concerning the applicability,
interpretation, or enforceability of these procedures, including any contention
that all or part of these procedures are invalid or unenforceable, shall be
governed by the agreement between the parties and the Federal Arbitration Act
and resolved by the arbitrators. No potential arbitrator shall be appointed
unless he or she has agreed in writing to abide and be bound by these
procedures. The individual arbitrator shall have no power to award non-monetary
or equitable relief of any sort. The arbitrator shall also have no power to
award (a) damages inconsistent with any applicable agreement between the parties
or (b) punitive damages or any other damages not measured by the prevailing
party’s actual damages; and the parties expressly waive their right to obtain
such damages in arbitration or in any other forum. In no event, even if any
other portion of these provisions is held to be invalid or unenforceable, shall
the arbitrator have power to make an award or impose a remedy that could not be
made or imposed by a court deciding the matter in the same jurisdiction.
Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitrator upon a showing of
substantial need by the party seeking discovery. All aspects of the arbitration
shall be treated as confidential. The parties and the arbitrator may disclose
the existence, content or results of the arbitration only as provided in the
Rules or by the parties. Before making any such disclosure, a party shall give
written notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interests. The result of the arbitration will be
binding on the parties, and judgment on the arbitration award may be entered in
any court having jurisdiction. The prevailing party in any dispute that is
resolved by arbitration under this provision shall be entitled to recover from
the other party reasonable attorney’s fees, costs and expenses incurred by the
prevailing party in connection with such arbitration proceeding.

 

 

 

 

37.

Amendments – These General Terms And Conditions may not be waived, modified or
amended unless expressly stated in writing signed by both parties.

 

 

 

 

38.

Severability – If any provision of the Approval Letter or the General Terms And
Conditions, or any related agreement may be construed in two ways, one of which
would render the provision

11

--------------------------------------------------------------------------------



 

 

 

 

 

illegal or otherwise voidable and unenforceable and the other of which would
render the provision valid and enforceable, such provision shall have the
meaning which renders it valid and enforceable. The language of all provisions
of these agreements shall be construed according to its fair meaning and not
strictly against EPL or Supplier. It is the intention of the parties that the
provisions of these agreements be enforced to the fullest extent. In the event
that any court shall determine that any provision in these agreements is
unenforceable as written, the parties agree that the provision shall be amended
so that it is enforceable to the fullest extent permissible under the law. The
provisions of these agreements are severable and they shall be interpreted and
enforced as if all completely invalid or unenforceable provisions were not
contained in these agreements. Partially valid and enforceable provisions shall
be enforced to the extent that they are partially valid and enforceable.

 

 

 

 

39.

Survival – Any provision of these Terms And Conditions which imposes, whether
expressly or by its nature, upon either party an obligation after termination or
expiration of the related agreement shall survive termination or expiration
thereof and be binding upon either party.

 

 

 

 

40.

Interpretation – Paragraph captions are used only for convenience and are in no
way to be construed as part of these Terms and Conditions or as a limitation of
the scope of the particular paragraphs to which they refer. Words of any gender
used in the Terms and Conditions shall include any other gender, and words in
the singular shall include the plural where the context requires.

 

 

 

 

41.

Binding Effect And Assignment – This Agreement represented by the Approval and
the General Terms and Conditions of Supply shall be binding upon the parties,
their successors, heirs and assigns, provided that it shall not be assigned or
transferred in whole or in part by Supplier without the express written consent
of EPL.

 

 

 

 

42.

Integration Clause – These General Terms And Conditions shall together with the
Approval Letter, constitute the entire agreement between EPL and Supplier with
respect to the Approval and shall, when effective supersede any and all prior
negotiations, understandings, and/or agreements, oral or written, between the
parties hereto with respect to the subject matter hereof.

12

--------------------------------------------------------------------------------